DETAILED ACTION
	This Office Action is responsive to the Amendment and accompanying arguments and remarks received November 3, 2022 (hereafter “Amendment” and “Remarks” respectively).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior Art
KR20170114259A to KIM (newly cited, hereafter “KIM’259”)
KR20120129247A to KIM (newly cited, hereafter “KIM’247”)
US2003/0235738 to Zheng (“Zheng”).

US2007/0241482 to Giller et al. (“Giller”).

Park, JS., Kim, DJ., Chung, WH. et al. Rapid, cool sintering of wet processed yttria-stabilized zirconia ceramic electrolyte thin films. Sci Rep 7, 12458 (2017). https://doi.org/10.1038/s41598-017-12438-9 (“PARK”).

Lim et al., Intense pulsed light for split-second structural development of nanomaterials, : J. Mater. Chem. C., 2017, 5, 7142 discloses intense pulsed light sintering of materials including inorganic materials that may be used for solid oxide fuel cells such as oxides, chalcogenides, and perovskites (p. 7153-7155, see also Table 1) (LIM).

US2014/0072720 to Watkins et al. discloses patterned micro and nano structures and methods of making thereof, including flash lamp pulse curing using a xenon flash lamp (¶[0139]), and that the method may be used to make micro SOFCs including YSZ, CeO2, and other inorganic nanoparticles (¶ [0092]-[0093]) (“WATKINS”).

US2019/0047226 to Ishikawa et al. (“ISHIKAWA”).

US2012/0237745 to Dierkes et al. (“DIERKES”).

US2018/0117851 to Reese et al. (“REESE”).

Niittynen, J., Sowade, E., Kang, H. et al. Comparison of laser and intense pulsed light sintering (IPL) for inkjet-printed copper nanoparticle layers. Sci Rep 5, 8832 (2015). https://doi.org/10.1038/srep08832 (“NITTYNEN”).
NIITYNEN discloses IPL sintering effects much larger areas at once in comparison to laser sintering (usually in cm2 scale) and is therefore better suited for larger patterns e.g., for roll-to-roll printing and large area electronics (page 8832). 

Response to Amendment
	The Amendment has been entered. 
	Claim 1 has been amended to specify “sintering the particles having particle boundaries in dry particulate form using a xenon lamp …”
	The Applicant notes support for the Amendment is provided by at least ¶45 of the Specification. Remarks at 7.
	Support for the Amendment is provided by the Applicant’s originally filed disclosure, including ¶156, ¶169, ¶285, each of which describe drying a deposited slurry to remove water and/or solvent prior to sintering the particles by xenon lamp.
Response to Arguments
	The Applicant’s arguments and remarks traversing the rejections set forth by the August 3, 2022 Non-Final Rejection have been fully considered. 
	The Applicant contends that the amended claim language overcomes the rejections set forth by the Non-Final Rejection because the cited references do not teach sintering dry particulate ceramic and/or metal oxide particles using a xenon lamp wherein the particles have particle boundaries and are in dry particulate form before sintering. Remarks at 8.
	To further support this argument, the Applicant contends that (1) Watkins’ nanoparticle compositions include polymer, binder, or additive component “which is contrary to claim 1” (Remarks at 8); (2) Park’s amorphous metal oxides do not comprise particles having particle boundaries in dry particulate form before sintering as required by the amended claim language (Remarks at 8); (3) Zheng teaches sintering by SLS not xenon lamp (Remarks at 9); (4) and the remaining references relied upon by the rejection do not remedy the deficiencies of Watkins, Park, and Zheng (Remarks at 10).
	With respect to argument (1) above, it is noted that the polymer or other additive of WATKINS is part of the deposited composition and not the deposited ceramic or oxide particle. The claim language as currently written requires “the particles are selected from the group consisting of inorganic ceramics, metal oxides, and mixtures of inorganic ceramics and metal oxides” however the depositing step requires “depositing a composition on a substrate to form a slice, wherein the composition comprises particles.” Accordingly the claimed composition, utilizing the open transition phrase “comprises,” does not exclude the presence of materials in addition to the oxide or ceramic particles which instead are limited by the closed language “consisting of.”
	The Applicant’s arguments (2) and (4) above are persuasive in view of the amended claim language and the rejections set forth by the Non-Final Rejection are accordingly withdrawn. The remaining arguments presented by the Applicant are moot in view of the new grounds of rejection are asserted below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites three different claimed ranges, including no greater than 1 minute, or from 1 s to 30 s, or from 3 s to 10 s rendering the claim indefinite because it is unclear which claimed range is required. Appropriate clarification of the claim language is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over KIM’259 in view of KIM’247.

	Regarding Claim 1, KIM’259 discloses a method of making an electrochemical reactor (abstract, SOFC) comprising a) depositing a composition on a substrate to form a slice (Fig. 1, Fig. 2, step S200 deposition of coating onto substrate, see also translation p. 4); b) drying the slice using a non-contact dryer (Fig. 1, Fig. 2, step S300, irradiating coating with extreme ultraviolet light to preheat and dry solvent; translation p. 4); and c) sintering particles having particle boundaries in dry particulate form using a xenon lamp (translation p. 4, “a second light irradiation step for particle sintering” with intense pulsed light; translation p. 5 light sintering with a xenon flash lamp), wherein the particles are selected from the group consisting of inorganic ceramics, metal oxides, and mixtures of inorganic ceramics and metal oxides (such as ysz, NiO, LSCO, NiO-SDC, LSC, LSCF and others; translation p. 4), wherein the electrochemical reactor comprises an anode, a cathode, and an electrolyte between the anode and the cathode (abstract, Fig. 1).

    PNG
    media_image1.png
    667
    579
    media_image1.png
    Greyscale

Figure 1 of KIM’259 illustrating layer by layer deposition and xenon lamp light sintering 
	KIM’259 is silent with respect to the deposited composition comprising particles as claimed (deposited by nozzle 2 prior to drying and sintering with xenon lamp 3 as shown by Fig. 1 above). 
	KIM’247 discloses xenon flash lamp sintering via pulsed light (abstract) of solid oxide particles such as TiO2, ZnO, ITO, FTO, and SiO2 nanoparticles (abstract, translation p. 2). KIM’247 further discloses that prior to sintering, the composition comprises a nanoparticle paste or precursor composition (p. 2), is coated onto a substrate (p. 2), and is then irradiated with light from the xenon flash lamp (p. 2), and that sintering the nanoparticles by this method produces sintered films in rapid time compared to conventional sintering processes (abstract, p. 2 and 4).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified KIM’259 to comprise a composition in the form of a nanoparticle paste prior to deposition on the substrate, as taught by KIM’247. The motivation for doing so would have bene to use a known method suitable for depositing a film for sintering by xenon lamp as taught by KIM’247, and suitable for achieving results comparable to conventional thermal sintering processes but in a fraction of the time.
	Regarding Claim 2, KIM’259 and KIM’247 are relied upon as above with respect to the method of claim 1, and KIM’259 further discloses wherein the electrochemical reactor comprises at least one unit, wherein the unit comprises the anode, the cathode, the electrolyte and an interconnect (Fig. 1, interconnect may comprise porous support 10, anode layer 35, electrolyte layer 35, cathode layer 45) as claimed. 
	KIM’259 further discloses the cathode may range from approximately 50 to 350 nm thick (p. 6) and the anode layer 25, the solid oxide electrolyte layer 35, or the cathode layer 45 having a desired thickness can be easily manufactured (p. 5).
	KIM’259 is silent with respect to the thickness of the electrochemical reactor unit as a whole, and is silent with respect to the specific thickness of the anode, electrolyte, and porous support 10.
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have provided the unit of KIM’259 to have a unit thickness of less than 1 mm. The motivation for doing so would have been to use an electrolyte, anode, and porous layer of similar thickness range to that of the cathode layer explicitly disclosed by KIM’259, and a total unit thickness well below 1 mm. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). In this case, all of the general conditions of the claimed invention are taught by the cited prior art, and the selection of a total unit thickness of less than 1mm would have been obvious to one of ordinary skill, particularly in view of the nm scale thickness achievable for the cathode of KIM’259.
	Regarding Claim 3, KIM’259 and KIM’247 are relied upon as above with respect to Claims 1 and 2, and KIM’259 discloses a cathode thickness of 50 to 350 nm which is within the claimed range of no greater than 50 microns. 
	While KIM’259 is silent with respect to the anode and electrolyte thickness, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected thickness for the anode and electrolyte within the claimed range of no greater than 50 microns and no greater than 10 microns respectively. The motivation for doing so would have been to select a workable range of anode and electrolyte thicknesses that are suitable for use with the nm range thickness cathode taught by KIM’259. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding Claim 5, KIM’259 and KIM’247 are relied upon as above with respect to the method of claim 1 further comprising repeating steps a)-c) to produce the electrochemical reactor slice by slice (as shown by Fig. 1 steps a, b, and c that are deposited by nozzle 2 and sintered by xenon flash lamp 3 in a “slice by slice” manner as claimed).
	Regarding Claim 10, KIM’259 and KIM’247 are relied upon as above with respect to the method of claim 1, and KIM’259 further discloses wherein the composition (not necessarily the particles of the composition that are recited in Claim 1 as “the particles are selected from the group consisting of inorganic ceramics, metal oxides, and mixtures of inorganic ceramics and metal oxides”) comprises LSC (p. 4), LSCF (p. 4), NiO, SDC, YSZ, Ce, and others (p. 4). 
	Regarding Claim 12, KIM’259 and KIM’247 are relied upon as above with respect to the method of claim 1, and KIM’259 further discloses wherein drying takes place in tens of milliseconds and is within the claimed range of no greater than 1 minute (see translation p 6 method example for producing anode, or method example for producing electrolyte or method example for producing cathode).
	Regarding Claim 13, KIM’259 and KIM’247 are relied upon as above with respect to the method of claim 1, and KIM’259 further discloses wherein said non-contact dryer comprises ultraviolet light source (p. 3 “[a]ccording to one embodiment, the step of irradiating the extreme ultraviolet light includes a first light irradiation step for preheating or solvent drying”, p. 5 xenon flash lamp).
Claims 1-6, 10, 12, 13, 15, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ZHENG in view of GILLER, further in view of LIM and WATKINS, further in view of PARK, KIM’259, and KIM’247.

	Regarding Claim 1, ZHENG discloses a method of making an electrochemical reactor comprising a) depositing a composition on a substrate to form a slice (abstract, para. 61, selective laser sintering rapid prototyping of solid oxide fuel cells); c) sintering the particles using electromagnetic radiation (EMR) (para. 61, laser sintering of each layer), wherein the electrochemical reactor comprises an anode, a cathode, and an electrolyte between the anode and the cathode (Fig. 1A, Fig. 2).  ZHENG further discloses the composition comprises particles that are selected from the group consisting of ceramics, metal oxides, and mixtures of ceramics and metal oxides (Table 1, ¶[0059]-[0061] such as LSM cathode, nickel doped YSZ anode, and YSZ electrolyte).
	ZHENG is silent with respect to (1) claimed step (b) drying the slice using a non-contact dryer prior to sintering the particles using electromagnetic radiation and instead, with respect to SLS, utilizes dry powders (para. 61); and (2) sintering the particles using a xenon lamp.
	GILLER discloses three dimensional printing of ceramic articles utilizing inkjet printing of inks comprising ceramic materials, in addition to polymer and solvent (para. ). GILLER further discloses drying the ink using a non-contact dryer prior to sintering (para. 70, lamp drying prior to sintering) in order to reduce shrinkage and warping (para. 70).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified ZHENG to comprise drying the slice using a non-contact dryer prior to sintering the slice using electromagnetic radiation as taught by GILLER in order to remove liquid component such as quenching agent or ink solvent, providing improved thermal control and reducing shrinkage and warping upon sintering as taught by GILLER.
	With respect to (2) above, WATKINS discloses claimed steps (b), and (c), including drying the deposited inorganic slurries to remove solvent and subjecting the film to pulsed Xenon flash lamp curing (¶ [0138]-[0139]). WATKINS accordingly discloses (b) drying the slice using a non-contact dryer; and c) sintering the particles using a xenon lamp (¶ [0139]), wherein the electrochemical reactor comprises an anode, a cathode, and an electrolyte between the anode and the cathode (¶ [0092]-[0093]). Additionally, LIM discloses xenon lamp pulsed light sintering of inorganic materials including ceramics and oxides as discussed above.
	Before the time of filing, it would have been obvious to one of ordinary skill in the art to have further modified ZHENG to comprise sintering the particles using a xenon lamp as taught by LIM and WATKINS. The motivation for doing so would have been to use a known method of sintering ceramics that offers improved simplicity over laser sintering such as a wider field of electromagnetic radiation exposure.
	ZHENG does not disclose sintering the particles in dry particulate form using a xenon lamp, the particles having particle boundaries, wherein the particles are selected from the group consisting of inorganic ceramics, metal oxides, and mixtures of inorganic ceramics and metal oxides as claimed.
	PARK discloses sintering YSZ in dry particulate form using a xenon lamp. For example, PARK discloses that a xenon lamp is used to “pre-anneal” the deposited YSZ precursor materials (page 3) resulting in a solid particulate amorphous YSZ material (page 3) where the acetates and alcohols are decomposed during this pre-annealing by xenon lamp irradiation (page 3) prior to xenon lamp sintering. Following the preannealing step, the amorphous ysz particles are sintered using xenon lamp irradiation (page 4) to form a highly crystalline ysz electrolyte film. Fig. 4 illustrates the particulate ysz film after preannealing (Fig. 4a and 4b, d, and f). This process enables use of liquid precursor materials for film deposition followed by removal of solvents followed by sintering of the dry material to result in a highly crystalline ysz film.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified ZHENG to comprise sintering the particles in dry particulate form using a xenon lamp, wherein the particles are selected from the group consisting of inorganic ceramics, metal oxides, and mixtures of inorganic ceramics and metal oxides as claimed. The motivation for doing so would have been to remove solvents prior to sintering resulting in a dry amorphous material that can be sintered into a highly crystalline sintered film for solid oxide fuel cell components such as ysz electrolytes as taught by PARK, thus resulting in the claimed invention.
	ZHENG and PARK are silent with respect to xenon lamp light sintering of particles in dry particulate form having particle boundaries as claimed. 
	KIM’247 discloses xenon lamp light sintering of oxide nanoparticles to form a sintered film for electrochemical devices (abstract and as discussed above).
	KIM’259 discloses drying a film comprising oxide and ceramic precursor materials using xenon lamp light to remove solvent, followed by sintering of the dried particles to form oxide or ceramic layers for solid oxide fuel cells (as discussed above with respect to Claim 1).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have first dried the coated film of ZHENG to produce particles with particle boundaries using xenon lamp light as taught by KIM’259. The motivation for doing so would have been to remove solvent prior to sintering with xenon lamp light as taught by KIM’259. Additionally, it would have been obvious to one of ordinary skill in the art to have deposited the oxide materials of ZHEN as a nanoparticle dispersion prior to drying and sintering with xenon lamp light as taught by KIM’247. The motivation for doing so would have been to utilize a known process suitable for forming thin oxide or ceramic films as taught by KIM’247. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421,  82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Here, sintering of nanoparticle oxide materials having particle boundaries was known in the art as taught by both KIM’259 and KIM’247. Additionally, additive manufacturing combined with slice by slice sintering by xenon lamp light to form solid oxide fuel cells was known in the art as taught by KIM’259 and PARK. Accordingly, it would have been obvious to have combined the teachings of the references to arrive at the claimed invention, sintering dry oxide or ceramic particles having particle boundaries using xenon lamp light, to form an electrochemical reactor as claimed having an anode, cathode, and electrolyte between the anode and cathode.
	Regarding Claim 2, ZHENG further discloses the method of claim 1, wherein the electrochemical reactor comprises at least one unit, wherein the unit comprises the anode, the cathode, the electrolyte and an interconnect and wherein the unit has a thickness within the claimed range of no greater than 1 mm (para. 47, the interconnect thickness may range from 900 up to 2700 microns and the anode, electrolyte, cathode cell may range from about 13 to 55 microns thick).
	Regarding Claim 3, ZHENG further discloses method of claim 1, wherein the anode is no greater than 50 microns in thickness (para. 47, anode thickness of 5-20 microns), the cathode is no greater than 50 microns in thickness (para. 47, cathode of 5-20 microns), and the electrolyte is no greater than 10 microns in thickness (para. 47, electrolyte thickness of 3 to 15 microns).  
	Regarding Claim 4, ZHENG, PARK, KIM’259, KIM’247, and GILLER are relied upon as above with respect to the method of claim 1.
	ZHENG does not disclose the method further comprising utilizing conductive heating in step b) or step c) or both.  
	GILLER teaches that throughout the selective laser sintering build process, the platform may be cooled or heated in order to allow heat to conduct to and from the material being printed (para. 43) and thus providing improved thermal control (para. 41-44).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified ZHENG to comprise a heated build platform providing conductive heating to the printed material as taught by GILLER. The motivation for doing so would have been to provide thermal control of the build process as taught by GILLER.
	Regarding Claim 5, ZHENG further discloses method of claim 1 further comprising repeating steps a)-c) to produce the electrochemical reactor slice by slice (para. 61 teaches layer by layer deposition and sintering is repeated to form the cell).
	Regarding Claim 10, ZHENG further discloses method of claim 1, wherein the composition comprises, inter alia, NiO, or YSZ (para. 59-61).
	Regarding Claim 12, ZHENG, PARK, KIM’259, KIM’247, and GILLER are relied upon as above with respect to the method of claim 1.
	ZHENG does not disclose wherein drying takes place for a period in the range of no greater than 1 minute, or from 1 s to 30 s, or from 3 s to 10 s.
	GILLER discloses drying the powder prior to sintering reduces sintering energy (para. 70) and reduces shrinkage upon sintering by preheating the powder (para. 70). GILLER further discloses drying may be accomplished by passing the drying lamp at high speed or lower intensity over the printed material (para. 70). GILLER however is also silent with respect to the specific time of drying the printed material before sintering.
	In view of the teaches of ZHENG and GILLER, one of ordinary skill in the art would have found it obvious to have conducted the drying operation, such as that taught by GILLER, in the method of ZHENG, for a duration within the claimed range of no greater than 1 minute, or from 1 s to 30 s, or from 3 s to 10 s
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Here the general conditions of the claim are taught by the prior art and one of ordinary skill in the art, reading the drying process of GILLER, would have been motivated to determine the required duration of drying when using a pass of the drying lamp at high speed or lower intensity over the printed material, in order to apply the teachings of GILLER such that sufficient drying was achieved. This would have been fully within the ambit of one of ordinary skill in the art, employing nothing more than routine experimentation with a full expectation of success in view of the teachings of GILLER. Accordingly, the claimed duration of drying would have been obvious to one of ordinary skill in the art who would have been motivated to determine a workable range of drying duration to employ the teachings of GILLER in the method of ZHENG.
	Regarding Claim 13, ZHENG, PARK, KIM’259, KIM’247, and GILLER are relied upon as above with respect to the method of claim 1, and ZHENG does not disclose wherein said non-contact dryer comprises infrared heater, hot air blower, ultraviolet light source, or combinations thereof.  
	GILLER further discloses said non-contact dryer comprises infrared heater, hot air blower, ultraviolet light source, or combinations thereof (para. 121 infrared eating).
	Accordingly, one of ordinary skill in the art modifying ZHENG in view of GILLER to comprise the drying method of GILLER as asserted above would have been further motivated to utilize an infrared non-contact dryer as further taught by GILLER. The motivation for doing so would have been to use a heater type known in the art and taught by GILLER to be suitable for performing the drying operation of GILLER and infrared heating is known in the art to provide certain advantages over alternative methods, particularly for multilayer parts (GILLER, para. 121).
	Regarding Claim 15, ZHENG, PARK, KIM’259, KIM’247, and GILLER are relied upon as above with respect to the method of claim 1. 
	ZHENG does not disclose the method further comprising:
		f) measuring a property of the slice; 
		g) comparing the measured property with preset criteria;
		h) depositing the same composition on the slice to form another slice if the measured property does not meet the preset criteria or depositing another composition on the slice to form another slice if the measured property meets the preset criteria.  
	GILLER discloses the selective laser sintering and drying method discussed above, and further discloses measuring a property of the deposited slice, where a temperature sensor such as a non-contact IR thermometer, is used to measure the surface temperature of the printed layers, and the information is used to adjust exposure time to the heater or cooling time between layers among other parameters (para. 60). For example, a non-contact thermometer 24 may be used to monitor a temperature of the build area 22. A software algorithm (not shown) may respond to the thermometer 24 to control temperature-controlling methods (para. 94).
	Accordingly GILLER discloses f) measuring a property of the slice (para. 60, IR thermometer measurement of printed layer); g) comparing the measured property with preset criteria (para. 60-65, thermal control to adjust exposure time to heater or cooling time between layers, modulate deposition of absorber, modulate quenching agent deposition, para. 68 a mathematical model of the heat required to control heat required, and other parameters including degree of radiation exposure, absorber dosage etc.); h) depositing the same composition on the slice to form another slice if the measured property meets the preset criteria (the following layer is deposited upon sufficient cooling as measured and controlled by the thermal control system including the IR thermometer).  
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have further modified ZHENG to comprise the thermal control system of GILLER in order to optimize heating, cooling, and other system parameters as taught by GILLER and resulting in the claimed invention including (f) measuring a property of the slice; (g) comparing the measured property with preset criteria; and (	h) depositing the same composition on the slice to form another slice if the measured property does not meet the preset criteria or depositing another composition on the slice to form another slice if the measured property meets the preset criteria.  
	Regarding Claim 16, ZHENG, PARK, KIM’259, KIM’247, and GILLER are relied upon as above with respect to the method of claim 15, and ZHENG and GILLER each discloses wherein said another composition is the same as the composition (where subsequent layers deposited may be the same composition as the previous composition). Accordingly, modifying ZHENG in view of GILLER as asserted above results in the claimed invention.
	Regarding Claim 18, ZHENG, PARK, KIM’259, KIM’247, and GILLER are relied upon as above with respect to the method of claim 15, and modifying ZHENG to comprise the infrared temperature measurement of GILLER results in the claimed invention wherein said measuring a property of the slice comprises measuring transmittance, reflectance, absorbance, or combinations thereof of an electromagnetic radiation that interacts with the slice during measuring, in this case, the infrared radiation.
	Regarding Claim 20, ZHENG, PARK, KIM’259, KIM’247, and GILLER are relied upon as above with respect to the method of claim 15.
	ZHENG does not disclose wherein said measuring takes place within 30 minutes or within 1 minute after sintering; or wherein said comparing takes place within 30 minutes or within 1 minute after measuring.
	GILLER, as discussed above, teaches measuring layer temperature prior to and after sintering in order to provide thermal control of the process. GILLER is silent as to a particular duration after sintering of taking the measurement, or a duration after measuring that the comparing occurs.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified GILLER to comprise measuring takes place within 30 minutes or within 1 minute after sintering; or wherein said comparing takes place within 30 minutes or within 1 minute after measuring.
	The motivation for doing so would have been to (1) utilize a workable range of duration between temperature measurement and sintering to provide adequate thermal control consistent with the teachings of GILLER, and (2) to utilize a workable range of duration after measuring to provide comparison in order to enable adequate thermal control consistent with the teachings of GILLER.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Here the general conditions of the claim are taught by the prior art and one of ordinary skill in the art, in view of the drying process of GILLER, would have been motivated to determine the workable range of duration between sintering and measurement in order to provide adequate thermal control. Similarly, one of ordinary skill would have needed to determine the workable range of duration between measurement and comparison to thermal control parameters in order to apply adequate thermal control consistent with the teachings of GILLER. This would have been fully within the ambit one of ordinary skill in the art, through nothing more than routine experimentation with a reasonable expectation of success in view of GILLER.
Regarding Claim 6, ZHENG, PARK, KIM’259, KIM’247, and GILLER are relied upon as above with respect to the method of claim 1.
ZHENG does not disclose the method further comprising d) measuring the slice temperature T within time t after the last exposure of the xenon lamp without contacting the slice, wherein t is no greater than 5 seconds.
However, modifying ZHENG in view of GILLER results in measuring the slice temperature T within time t after the last exposure of the EMR without contacting the slice (where T is measured using non-contact IR thermometer after sintering or after drying). This would have been further obvious in view of LIM and WATKINS where the motivation of monitoring temperature of the to be sintered area would be desirable to improve process control.
Additionally, it would have been further obvious to have utilized a time t within the claimed range of no greater than 5 seconds after the last exposure of the EMR to measure the temperature T. The motivation for doing so would have been to use a workable range of duration following EMR exposure to measure the temperature wherein one of ordinary skill in the art, to practice the thermal control process of GILLER in the method of ZHENG, would have needed to identify the required timing of thermal measurement following sintering.  

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over ZHENG in view of GILLER, PARK, LIM, KIM’259, and KIM’247, and WATKINS as applied above, further in view of ISHIKAWA.

	Regarding Claim 7, ZHENG, PARK, KIM’259, KIM’247, and GILLER are relied upon as above with respect to the method of claim 6.
	ZHENG does not disclose the method further comprising e) comparing T with Tsinter, wherein Tsinter is no less than 45% of the melting point of the composition if the composition is non-metallic; or wherein Tsinter is no less than 60% of the melting point of the composition if the composition is metallic, or wherein Tsinter is previously determined by correlating the measured temperature with microstructure images of the slice, scratch test of the slice, electrochemical performance test of the slice, dilatometry measurements of the slice, conductivity measurements of the slice, or combinations thereof.  
	ISHIKAWA discloses three dimensional printing using selective laser sintering (abstract, para. 45) wherein the sintering process may comprise multiple stages including heating the printed material to below a melting point of metal powders to become “tacky,” indicative of a small amount of necking or sintering, a “caking” temperature is above the threshold at which the feed material undergoes sintering at points of contact but remains substantially porous and does not experience significant densification, and then heating to a higher temperature to achieve further densification (para. 45-55). This provides a gradual increase in temperature and brings the feed material to an elevated temperature to reduce the difference between the initial and melting temperatures thereby reducing the energy density required of the energy source 118 to fuse the feed material. Reducing the energy density required of the energy source 118 by fusing feed material at a pre-heated elevated temperature facilitates faster scanning without risk of incomplete fusion. Heating fused portions of the topmost layer 104 using heat source 116 minimizes thermal variation over the topmost layer 104 and successive layers 121 thereby minimizing residual stress as the part increases in height layer by layer (para. 55).
	Before the effective filing date of the claimed invention, it would have been further obvious to have modified the measuring and comparing of the layer temperature of modified ZHENG, to further comprise comparing T with Tsinter, wherein Tsinter is no less than 45% of the melting point of the composition if the composition is non-metallic; or wherein Tsinter is no less than 60% of the melting point of the composition if the composition is metallic, or wherein Tsinter is previously determined by correlating the measured temperature with microstructure images of the slice (where Ttacky and Tcaking correlates with microstructure changes such as necking of particles), scratch test of the slice, electrochemical performance test of the slice, dilatometry measurements of the slice, conductivity measurements of the slice, or combinations thereof as taught by ISHIKAWA. The motivation for doing so would have been to implement multistage heating and sintering as taught by ISHIKAWA by identifying the temperature of the layer, comparing to the needed temperature, and implementing the desired heating.
	Furthermore, it is noted that ISHIKAWA does not specifically state a magnitude difference of Tsinter, Tcake, or Ttacky compared to measured T, however one of ordinary skill in the art would have found it obvious to have used a T condition within the claimed range in order to identify a workable temperature condition to utilize the method of ISHIKAWA.
	Regarding Claim 8, ZHENG, PARK, KIM’259, KIM’247, GILLER, and ISHIKAWA are relied upon as above with respect to the method of claim 7, and ZHENG does not disclose the method further comprising sintering the slice using electromagnetic radiation or conduction or both in a second stage if T is less than 90% of Tsinter.  
	ISHIKAWA discloses conducting multistage heating and sintering, including a second stage of radiation or conduction if the temperature measured and compared is first indicative of Tcaking where particle necking occurs but not full densification, followed by sintering at a higher temperature where greater densification and final sintering occurs (para. 45-55).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have further modified ZHENG to comprise sintering the slice using electromagnetic radiation or conduction or both in a second stage if T is less than 90% of Tsinter. The motivation for doing so would have been to reduce energy usage and reduce sintering defects as taught by ISHIKAWA.
	Furthermore, it is noted that ISHIKAWA does not specifically state a magnitude difference of Tsinter, Tcake, or Ttacky, however one of ordinary skill in the art would have found it obvious to have used a T condition within the claimed range in order to identify a workable temperature condition to utilize the method of ISHIKAWA.
	Regarding Claim 9, ZHENG, PARK, KIM’259, KIM’247, GILLER, and ISHIKAWA are relied upon as above with respect to the method of claim 8, and ZHENG does not disclose wherein the porosity of the material after the second stage sintering is less than that after the first stage sintering, or wherein the material has greater densification after the second stage sintering than after the first stage sintering. 
	However, modifying ZHENG to comprise the multistage sintering process of ISHIKAWA results in the claimed invention wherein the porosity of the material after the second stage sintering is less than that after the first stage sintering, or wherein the material has greater densification after the second stage sintering than after the first stage sintering because the initial stage causes slight sintering including necking of particles and following stage/s achieves final sintering and greater densification.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ZHENG in view of GILLER, KIM’259, KIM’247, and PARK, further in view of DIERKES.

	Regarding Claim 11, ZHENG, PARK, KIM’259, KIM’247, GILLER, and ISHIKAWA are relied upon as above with respect to the method of claim 1. The particles of ZHENG necessarily comprise a particle size distribution.
	ZHENG however does not disclose the method wherein the composition comprises particles having a particle size distribution, wherein the size distribution has at least one of the following characteristics: (a) said size distribution comprises ZHENG0 and D90, wherein 10% of the particles have a diameter no greater than ZHENG0 and 90% of the particles have a diameter no greater than D90, wherein D90/ZHENG0 is in the range of from 1.5 to 100; or (b) said size distribution is bimodal such that the average particle size in the first mode is at least 5 times the average particle size in the second mode; or (c) said size distribution comprises ISHIKAWA0, wherein 50% of the particles have a diameter no greater than ISHIKAWA0, wherein ISHIKAWA0 is no greater than 100 nm.  
	DIERKES discloses a method of rapid prototyping ceramic materials wherein a preferred particle size distribution is a bimodal distribution wherein the particle size in the first mode is at least 5 times (para. 133, 15 to 100 microns) the average particle size in the second mode (para. 133, 1 to 15 microns); or alternatively, the distribution comprises ISHIKAWA0 wherein no more than 30% of the particles deviate from the ISHIKAWA0 particle size and ISHIKAWA0 may range from 1-100 microns (para. 131-132).
	Before the effective filing date it would have been obvious to one of ordinary skill in the art to have modified ZHENG to comprise the particle size distribution of DIERKES in order to provide high packing density which prevents entrapment of gases and the like thus reducing associated defects (as taught by DIERKES, para. 133).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over ZHENG in view of GILLER, PARK, KIM’259, KIM’247, LIM, and WATKINS, as applied above, further in view of REESE.

	Regarding Claim 17, ZHENG, PARK, KIM’259, KIM’247, and GILLER are relied upon as above with respect to the method of claim 15, and ZHENG does not disclose wherein said measuring a property of the slice comprises the use of photography, microscopy, radiography, ellipsometry, spectroscopy, structured-light 3D scanning, 3D laser scanning, multi-spectral imaging, infrared imaging, energy-dispersive X-ray spectroscopy, energy-dispersive X-ray analysis, or combinations thereof.  
	REESE discloses characterization techniques that may be utilize-siture metrology during 3D-printing builds (para. 81) including X-ray spectroscopy and X-ray analysis (para. 81) in order to indicate density and bond strength (para. 81, para. 110).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have further modified ZHENG to comprise measuring a property of the slice comprising use of X-ray spectroscopy as taught by REESE in order to measure the degree of sintering density and bond strength slice by slice as taught by REESE.
	Regarding Claim 18, ZHENG, PARK, KIM’259, KIM’247, and GILLER are relied upon as above with respect to the method of claim 15, and modifying ZHENG in view of REESE results in the claimed invention wherein said measuring a property of the slice comprises measuring transmittance, reflectance, absonce, or combinations thereof of an electromagnetic radiation that interacts with the slice during measuring, wherein applying X-ray electromagnetic radiation in X-ray spectroscopy includes measuring reflectance of the applied radiation.  
	Regarding Claim 19, ZHENG, PARK, KIM’259, KIM’247, and GILLER are relied upon as above with respect to the method of claim 15, and modifying ZHENG in view of REESE results in the claimed invention wherein the preset criteria comprise the slice having a continuous surface extending as a whole in the lateral direction or wherein the preset criteria comprise the slice having a consistent composition because REESE teaches ultrasonic characterization. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729